Debt Settlement and Share Exchange Agreement

AMENDMENT NO. 1 TO

NOTE

This AMENDMENT NO. 1 TO NOTE (this “Amendment”) dated as of May 15, 2013 (the
“Effective Date”) is entered into by Nyxio Technologies Corporation, a Nevada
corporation (the “Company”) and Reign Investment Group, LLC, (“Reign”) a Nevada
limited liability company.

Recitals

WHEREAS, the Company and Chamisa Technology, LLC, a New Mexico company
(“Chamisa”) entered into a promissory note, dated March 5, 2012 (the “Note”), in
the original principal amount of $167,327.20 in favor of Chamisa;

WHEREAS, pursuant an agreement, dated May 7, 2013, by and between Chamisa and
Reign, Chamisa conveyed the Note to Reign;

WHEREAS, as of the date hereof, $125,731.34 of principal and interest due under
the note remains outstanding;

WHEREAS, the Note, as issued, did not provide for cashless conversion or
exchange by its terms;

WHEREAS, the Company and Reign wish to amend the Note to allow for cashless
conversion or exchange;

WHEREAS, in consideration of the forgiveness by Reign of $65,731.34 in accrued
and unpaid interest and principal due to the Company, and extending the maturity
date of the balance of the Note to November 15, 2013, the Company has agreed to
amend the Note to provide conversion features making it a convertible note (the
“Convertible Note”), and issue 60,000 shares of restricted common stock of the
Company; and

WHEREAS, the parties desire that, the Convertible Note be amended to reflect (i)
the extension of the Maturity Date of the Convertible Note to November 15, 2012,
and (ii) that the Conversion Price (as defined in the Convertible Note) be
$0.001; and

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

Agreement

Section 1.                      Defined Terms. Unless otherwise indicated
herein, all terms which are capitalized but are not otherwise defined herein
shall have the meaning ascribed to them in the Convertible Note.

 

Section 2.                      Amendment to Note.

(a)The Note is hereby amended as follows:

(i) Section 2 of the Note shall be replaced with:

1

 

“2. Term. All principal and interest due under this Note shall be paid in full
on or before November 15, 2013 (the “Maturity Date”), subject to the holder’s
right to extend the Maturity Date (1) in the event that, and for so long as, an
event of default shall have occurred and be continuing on the Maturity Date (as
may be extended pursuant to this Section 2) or any event that shall have
occurred and be continuing that with the passage of time and the failure to cure
would result in an Event of Default and (2) through the date that is ten (10)
Business Days after the consummation of a change of control in the event that a
change of control is publicly announced or a change of control notice is
delivered prior to the Maturity Date.”

(b) The Note is hereby amended to add the following provisions:

“3. Conversion. At the election of the holder of this Note (or its assignee) and
upon written notice to the Company, which may be made from time to time during
the term of this Note, all or a portion of the outstanding balance of principal
and interest under the Note may be converted into Company common stock at a
price of $0.001 per share.  Within three (3) days of receipt of written notice
from the holder (or its assignee) of its election to convert, the Company shall
deliver to the holder (or its assignee) share certificate(s) for the number of
shares of Company common stock requested to be issued in the conversion notice.
Any conversion will first be applied to any accrued and unpaid interest and then
to principal.

 

(a) Exercise Limitation. Notwithstanding anything to the contrary contained
herein, the number of shares of the Company common stock that may be acquired by
the holder upon conversion of this Note shall be limited to the extent necessary
to ensure that, following such conversion (or other issuance), the total number
of shares of the Company common stock then beneficially owned by the holder, its
affiliates and any other persons whose beneficial ownership of the Company
common stock would be aggregated with the holder’s for purposes of Section 13(d)
of the Securities and Exchange Act of 19034, as amended (the “Exchange Act”),
does not exceed 4.99% of the total number of issued and outstanding shares of
the Company common stock (including for such purpose, the shares of the Company
common stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. The holder, upon not
less than 61 days’ prior notice to the Company, may increase or decrease the
beneficial ownership limitations provision of this section, provided that the
beneficial ownership limitation may in no event exceed 9.9% of the number of
shares of the Company common stock outstanding. Any such increase or decrease
will not be effective until the 61st day after such notice is delivered to the
Company. The limitations contained in this paragraph shall apply to all
successors and assigns of the holder of this Note.

 

4. Adjustment to Principal and Interest. $65,731.34 of accrued and unpaid
interest and principal due under the Note as of May 15, 2013 is hereby forgiven
and extinguished.”

 

Section 3.                      Board Consent for Conversion. Any conversion of
debt owed to the holder of the Note must be approved by the Board of Directors
of the Company and in the event that the Board of Directors does not approve
such conversion request, the corresponding principal amount shall be due
immediately.

Section 4. Authorized Shares. In the event that the articles of incorporation of
the Company do not authorize sufficient shares to cover any conversion when
notice of conversion is given, then the Board of Directors shall use their best
efforts to effect an amendment to the Company’s articles of incorporation to
increase the authorized shares to allow such conversion and any future
conversions under the balance then remaining under the Note. If the Board of
Directors is unsuccessful in effecting such amendment within 20 days of such
conversion notice, then the entire unpaid principal and all accrued interest due
thereon shall be immediately due and payable.

2

 

Section 5.                      Ratifications; Inconsistent Provisions. Except
as otherwise expressly provided herein, the Note, is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the Effective Date, all references in the Convertible
Note to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Note as amended by
this Amendment. Notwithstanding the foregoing to the contrary, to the extent
that there is any inconsistency between the provisions of the Note and this
Amendment, the provisions of this Amendment shall control and be binding.

Section 6.                      Counterparts. This Amendment may be executed in
any number of counterparts, all of which will constitute one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. Facsimile or
other electronic transmission of any signed original document shall be deemed
the same as delivery of an original.

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to a Convertible
Note to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

[ Signature Page to First Amendment to Note Dated March 5, 2012 Follows]
[Signature Page to First Amendment to Note Dated March 5, 2012]

 

 

NYXIO TECHNOLOGIES CORPORATION

By: Name:  Giorgio Johnson Title:  CEO

Acknowledged and Accepted as of

the date first written above:

 

REIGN INVESTMENT GROUP, LLC By: Name: Michelle Nelson, Manager

 

3

 

Exhibit A

[Form of]Conversion Notice

 

The undersigned hereby elects to convert $_________________principal amount of
the Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of
Nyxio Technologies Corporation, a Nevada corporation (the “Borrower”) according
to the conditions of the convertible note of the Borrower dated as of March 5,
2012 as subsequently amended effective as of May 15, 2013 (the “Note”), as of
the date written below.  No fee will be charged to the Holder for any
conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

o The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker:

Account Number:

 

o The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

Reign Investment Group, LLC

1313 NW Skyline Blvd.

Portland, OR 97229

Attention: Certificate Delivery

(503) 449-6246

 

Date of Conversion:   _____________ Applicable Conversion Price: $_____________
Number of Shares of Common Stock to be Issued Pursuant to Conversion of the
Notes:   _____________ Amount of Principal Balance Due remaining Under the Note
after this conversion:   ______________

 

REIGN INVESTMENT GROUP, LLC

 

 

By:____________________________

Name:    Michelle Nelson

Title:       Manager

Date:  ______________

 

 



4

 

